Citation Nr: 0610914	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to October 
1957 and from November 1958 to November 1962.  This case 
comes to the Board of Veterans' Appeals (Board) from an April 
2004 rating decision.


REMAND

The veteran has alleged (such as in a July 2004 Form 9) that 
while on active duty he served on the flight line and was 
exposed to loud noise.  His service medical records are 
silent as to any complaints or findings of hearing loss 
and/or tinnitus.  His DD Form 214 indicates that he served 
with an airborne early warning squadron (AEWRON Eleven) but 
does not specify his MOS, related civilian occupation, or 
unit assignment.  Nothing in the record further details the 
veteran's MOS or unit assignment other than his statements  
As a result, personnel records need to be sought to confirm 
this information.

In a February 2004 letter, a private physician diagnosed the 
veteran as having hearing loss and indicated that the veteran 
had served on a carrier helping to launch jet fighters.  The 
private physician also stated that there was "a significant 
possibility that his hearing loss may be at least partially 
attributable to his service and his [role] in the military."  
In light of the private nexus opinion, a new VA ear 
examination is necessary to ascertain the nature and etiology 
of any current hearing loss and/or tinnitus disability.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action.

1.	Request from the National Personnel 
Records Center the veteran's service 
personnel records, or any other similar 
documents which might confirm the 
nature of his period of active duty, 
including his MOS and/or the units with 
which he served.  If these records 
cannot be produced, confirm that fact 
in writing and pursue all logical 
follow-up development in this regard.

2.	Schedule a VA ear examination, to 
include audiological testing.  The 
claims folder must be reviewed in 
conjunction with the examination.  
After the audiological testing is 
conducted, the ear examiner should 
review the veteran's medical records 
and answer these questions:

a.	Does the veteran currently have 
hearing loss and/or tinnitus?

b.	If the veteran has hearing loss 
and/or tinnitus, is it at least as 
likely as not (probability of at 
least 50 percent) that either 
disability is related to noise 
exposure in service?

3.	Upon receipt, review the examination 
report to ensure its adequacy.  If the 
examination report is inadequate for 
any reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician 
for revision.

4.	Thereafter, readjudicate the claims for 
service connection for hearing loss and 
tinnitus.  If the claims remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which discusses 
all relevant actions taken on his 
claims, summarizes the evidence, and 
references all pertinent legal 
authority.  Allow an appropriate period 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).





